1    MARGO A. RAISON, COUNTY COUNSEL
     COUNTY OF KERN, STATE OF CALIFORNIA
2    By: Robert J. Rice, Deputy (SBN 131255)
3    Kern County Administrative Center
     1115 Truxtun Avenue, Fourth Floor
4    Bakersfield, CA 93301
     Telephone 661-868-3800
5    Fax 661-868-3805
6
     Attorneys for Defendants
7    County of Kern, et al.
8
                              UNITED STATES DISTRICT COURT
9
                             EASTERN DISTRICT OF CALIFORNIA
10
11
      RAUL RONQUILLO,                            CASE NO.: 1:18-CV-00681-LJO-JLT
12
                     Plaintiff,                  STIPULATION FOR PROTECTIVE
13                                               ORDER; [ PROPOSED] ORDER
14         v.
                                                 (Doc.
15    KERN COUNTY, KERN COUNTY
      SHERIFF’S DEPARTMENT, KERN
16    COUNTY SHERIFF DONNY
17    YOUNGBLOOD, in his individual and
      official capacity, DEPUTY GILBERTO
18    VALLADOLID, in his individual and
      official capacity, DEPUTY RYAN
19
      BROCK, in his individual and official
20    capacity, DEPUTY RALPH LOMAS, in
      his individual and official capacity,
21    and DOES 1 to 10,
22
                    Defendants.
23
24         COMES NOW the Parties in this matter and jointly present and stipulate to this
25   proposed Protective Order for the Court’s approval:
26   ///
27   ///
28   ///

                                                 1
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1                                PROTECTIVE ORDER
2    1.     PURPOSES AND LIMITATIONS
3           Disclosure and discovery activity in this action are likely to involve production of
4    confidential, proprietary, or private information for which special protection from public
5    disclosure and from use for any purpose other than prosecuting this litigation may be
6    warranted. Accordingly, the Parties in Plaintiff Raul Ronquillo vs. Defendants Kern
7    County, Kern County Sheriff’s Department, Deputy Gilberto Valladolid, Deputy Ryan
8    Brock and Deputy Ralph Lomas, in USDC Eastern District of California Case No. 1:18-
9    CV-00681-LJO-JLT petition the Court to enter the following Protective Order. Good
10   cause appearing, the Court ORDERS as follows:
11          This Order does not confer blanket protections on all disclosures or responses
12   to discovery and that the protection it affords from public disclosure and use extends
13   only to the limited information or items that are entitled to confidential treatment under
14   the applicable legal principles. As set forth in Section 12.3, below, this Protective
15   Order does not entitle the parties to file confidential information under seal.
16   2.     DEFINITIONS
17          2.1. Challenging Party: a Party or Non-Party that challenges the designation of
18   information or items under this Order.
19          2.2. “CONFIDENTIAL” Information or Items: information (regardless of how it is
20   generated, stored or maintained) or tangible things that qualifies for protection under
21   Federal Rule of Civil Procedure 26(c).
22          2.3. Counsel (without qualifier): Outside Counsel of Record and House
23   Counsel (as well as their support staff).
24          2.4. Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27          2.5 Disclosure or Discovery Material: all items or information, regardless of the
28   medium or manner in which it is generated, stored, or maintained (including, among

                                                 2
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    other things, testimony, transcripts, and tangible things), that are produced or
2    generated in disclosures or responses to discovery in this matter.
3           2.6. Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
5    an expert witness or as a consultant in this action.
6           2.7. House Counsel: attorneys who are employees of a party to this action.
7    House Counsel does not include Outside Counsel of Record or any other outside
8    counsel.
9           2.8. Non-Party: any natural person, partnership, corporation, association, or
10   other legal entity not named as a Party to this action.
11          2.9. Outside Counsel of Record: attorneys who are not employees of a party to
12   this action but are retained to represent or advise a party to this action and have
13   appeared in this action on behalf of that party or are affiliated with a law firm which has
14   appeared on behalf of that party.
15          2.10. Party: any party to this action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18          2.11. Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this action.
20          2.12. Professional Vendors: persons or entities that provide litigation support
21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23   their employees and subcontractors.
24          2.13. Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26          2.14. Receiving Party: a Party that receives Disclosure or Discovery Material
27   from a Producing Party.
28   ///

                                                 3
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    3.     SCOPE
2           The protections conferred by this Order cover not only Protected Material (as
3    defined above), but also (1) any information copied or extracted from Protected
4    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
5    and (3) any testimony, conversations, or presentations by Parties or their Counsel that
6    might reveal Protected Material. However, the protections conferred by this Order do
7    not cover the following information: (a) any information that is in the public domain at
8    the time of disclosure to a Receiving Party or becomes part of the public domain after
9    its disclosure to a Receiving Party as a result of publication not involving a violation of
10   this Order, including becoming part of the public record through trial or otherwise; and
11   (b) any information known to the Receiving Party prior to the disclosure or obtained by
12   the Receiving Party after the disclosure from a source who obtained the information
13   lawfully and under no obligation of confidentiality to the Designating Party. Any use of
14   Protected Material at trial shall be governed by a separate agreement or order.
15   4.     DURATION
16   Once a case proceeds to trial, information that was designated as “CONFIDENTIAL”
17   or maintained pursuant to this protective order may be used or introduced as an
18   exhibit at trial and becomes public and will be presumptively available to all members
19   of the public, including the press, unless compelling reasons supported by specific
20   factual findings to proceed otherwise are made by the trial judge in advance of the
21   trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir.
22   2006). Accordingly, the terms of this protective order do not extend beyond the
23   commencement of trial. In the event the lawsuit does not go to trial and there is a final
24   disposition of this litigation, the confidentiality obligations imposed by this Order shall
25   remain in effect until a Designating Party agrees otherwise in writing or a court order
26   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of
27   all claims and defenses in this action, with or without prejudice; and (2) final judgment
28   herein after the completion and exhaustion of all appeals, rehearing, remands, trials,

                                                 4
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    or reviews of this action, including the time limits for filing any motions or applications
2    for extension of time pursuant to applicable law.
3    5.     DESIGNATING PROTECTED MATERIAL
4           5.1.   Exercise of Restraint and Care in Designating Material for Protection
5           Each Party or Non-Party that designates information or items for protection
6    under this Order must take care to limit any such designation to specific material that
7    qualifies under the appropriate standards. The Designating Party must designate for
8    protection only those parts of material, documents, items, or oral or written
9    communications that qualify – so that other portions of the material, documents, items,
10   or communications for which protection is not warranted are not swept unjustifiably
11   within the ambit of this Order.
12   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
13   shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14   to unnecessarily encumber or retard the case development process or to impose
15   unnecessary expenses and burdens on other parties) expose the Designating Party to
16   sanctions.
17   If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, the Designating Party must
19   promptly notify all other Parties that it is withdrawing the mistaken designation.
20          5.2.   Manner and Timing of Designations
21          Except as otherwise provided in this Order (see, e.g., second paragraph of
22   section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
23   Material that qualifies for protection under this
24          Order must be clearly so designated before the material is disclosed or
25   produced. Designation in conformity with this Order requires:
26          (a) for information in documentary form (e.g., paper or electronic documents,
27   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
28   Producing Party affix the legend “CONFIDENTIAL” to each page that contains

                                                 5
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    protected material. If only a portion or portions of the material on a page qualifies for
2    protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
3    by making appropriate markings in the margins).A Party or Non-Party that makes
4    original documents or materials available for inspection need not designate them for
5    protection until after the inspecting Party has indicated which material it would like
6    copied and produced. During the inspection and before the designation, all of the
7    material made available for inspection shall be deemed “CONFIDENTIAL.” After the
8    inspecting Party has identified the documents it wants copied and produced, the
9    Producing Party must determine which documents, or portions thereof, qualify for
10   protection under this Order. Then, before producing the specified documents, the
11   Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
12   Protected Material.
13          If only a portion or portions of the material on a page qualifies for protection, the
14   Producing Party also must clearly identify the protected portion(s) (e.g., by making
15   appropriate markings in the margins).
16          (b) for testimony given in deposition or in other pretrial or trial proceedings, that
17   the Designating Party identify on the record, before the close of the deposition,
18   hearing, or other proceeding, all protected testimony.
19          (c) for information produced in some form other than documentary and for any
20   other tangible items, that the Producing Party affix in a prominent place on the exterior
21   of the container or containers in which the information or item is stored the legend
22   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
23   protection, the Producing Party, to the extent practicable, shall identify the protected
24   portion(s).
25          5.3.   Inadvertent Failures to Designate
26          If timely corrected, an inadvertent failure to designate qualified information or
27   items does not, standing alone, waive the Designating Party’s right to secure
28   protection under this Order for such material. Upon timely correction of a designation,

                                                 6
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    the Receiving Party must make reasonable efforts to assure that the material is treated
2    in accordance with the provisions of this Order.
3    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
4           6.1.   Timing of Challenges
5           Any Party may challenge a designation of confidentiality at any time. Unless a
6    prompt challenge to a Designating Party’s confidentiality designation is necessary to
7    avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a
8    significant disruption or delay of the litigation, the challenge must be brought within a
9    reasonable time or it is waived.
10          6.2.   Meet and Confer
11          The Challenging Party shall initiate the dispute resolution process by providing
12   written notice of each designation it is challenging and describing the basis for each
13   challenge. To avoid ambiguity as to whether a challenge has been made, the written
14   notice must recite that the challenge to confidentiality is being made in accordance
15   with this specific paragraph of the Protective Order. The parties shall attempt to
16   resolve each challenge in good faith and must begin the process by conferring directly
17   (in voice to voice dialogue; other forms of communication are not sufficient) within 14
18   days of the date of service of notice. In conferring, the Challenging Party must explain
19   the basis for its belief that the confidentiality designation was not proper and must give
20   the Designating Party an opportunity to review the designated material, to reconsider
21   the circumstances, and, if no change in designation is offered, to explain the basis for
22   the chosen designation. A Challenging Party may proceed to the next stage of the
23   challenge process only if it has engaged in this meet and confer process first or
24   establishes that the Designating Party is unwilling to participate in the meet and confer
25   process in a timely manner.
26          6.3.   Judicial Intervention
27          If the Parties cannot resolve a challenge after meeting and conferring, the
28   Challenging Party SHALL initiate an informal, telephonic conference with the assigned

                                                 7
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    Magistrate Judge as required by the scheduling order (Doc. 85 at 5, Headnote VI). At
2    that conference, the Court will attempt to resolve the matter without need for formal
3    motion practice. If, in the Court’s view, the matter can only be resolved through formal
4    motion practice, the Court will authorize the Challenging Party to file a motion which
5    SHALL comply with Local Rule 251(c).
6           As with motions to compel, the Challenging Party SHALL bear the initial burden
7    of demonstrating that the Designating Party has improperly marked the material as
8    confidential. If this showing is made, the burden will shift and as with motions for
9    protective orders under Federal Rules of Civil Procedure 26(c), the burden of
10   establishing the need for the confidentiality—as with any evidentiary privilege—must
11   be borne by the Designating Party who is asserting it. Frivolous challenges, and those
12   made for an improper purpose (e.g., to harass or impose unnecessary expenses and
13   burdens on other parties) may expose the Challenging Party to sanctions. All parties
14   shall continue to afford the material in question the level of protection to which it is
15   entitled under the Producing Party’s designation until the court rules on the challenge.
16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
17          7.1.    Basic Principles
18          A Receiving Party may use Protected Material that is disclosed or produced by
19   another Party or by a Non-Party in connection with this case only for prosecuting,
20   defending, or attempting to settle this litigation. Such Protected Material may be
21   disclosed only to the categories of persons and under the conditions described in this
22   Order. When the litigation has been terminated, a Receiving Party must comply with
23   the provisions of section 13 below (FINAL DISPOSITION).
24          Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27   ///
28   ///

                                                 8
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1           7.2.    Disclosure of “CONFIDENTIAL” Information or Items
2           Unless otherwise ordered by the court or permitted in writing by the Designating
3    Party, a Receiving Party may disclose any information or item designated
4    “CONFIDENTIAL” only to:
5           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
6    employees of said Outside Counsel of Record to whom it is reasonably necessary to
7    disclose the information for this litigation and who have signed the “Acknowledgment
8    and Agreement to Be Bound” that is attached hereto as Exhibit A;
9           (b) the officers, directors, and employees (including House Counsel) of the
10   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
11   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
13   is reasonably necessary for this litigation and who have signed the “Acknowledgment
14   and Agreement to Be Bound” (Exhibit A);
15          (d) the court and its personnel;
16          (e) court reporters and their staff, professional jury or trial consultants, mock
17   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
18   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
19   (Exhibit A);
20          (f) during their depositions, witnesses in the action to whom disclosure is
21   reasonably necessary and who have signed the “Acknowledgment and Agreement to
22   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
23   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
24   reveal Protected Material must be separately bound by the court reporter and may not
25   be disclosed to anyone except as permitted under this Protective Order.
26          (g) the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information.
28   ///

                                                 9
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
2    OTHER LITIGATION
3             If a Party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or items designated in this action as
5    “CONFIDENTIAL,” that Party must:
6             (a) promptly notify in writing the Designating Party. Such notification shall
7    include a copy of the subpoena or court order;
8             (b) promptly notify in writing the party who caused the subpoena or order to
9    issue in the other litigation that some or all of the material covered by the subpoena or
10   order is subject to this Protective Order. Such notification shall include a copy of this
11   Protective Order; and
12            (c) cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party who’s Protected Material may be affected. If the Designating
14   Party timely seeks a protective order, the Party served with the subpoena or court
15   order shall not produce any information designated in this action as “CONFIDENTIAL”
16   before a determination by the court from which the subpoena or order issued, unless
17   the Party has obtained the Designating Party’s permission. The Designating Party
18   shall bear the burden and expense of seeking protection in that court of its confidential
19   material – and nothing in these provisions should be construed as authorizing or
20   encouraging a Receiving Party in this action to disobey a lawful directive from another
21   court.
22   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
23   THIS LITIGATION
24            (a) The terms of this Order are applicable to information produced by a Non-
25   Party in this action and designated as “CONFIDENTIAL.” Such information produced
26   by Non-Parties in connection with this litigation is protected by the remedies and relief
27   provided by this Order. Nothing in these provisions should be construed as prohibiting
28   a Non-Party from seeking additional protections.

                                                10
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1             (b) In the event that a Party is required, by a valid discovery request, to
2    produce a Non-Party’s confidential information in its possession, and the Party is
3    subject to an agreement with the Non-Party not to produce the Non-Party’s
4    confidential information, then the Party shall:
5                    (1) promptly notify in writing the Requesting Party and the Non-Party
6    that some or all of the information requested is subject to a confidentiality agreement
7    with a Non-Party;
8                    (2) promptly provide the Non-Party with a copy of the Protective Order in
9    this litigation, the relevant discovery request(s), and a reasonably specific description
10   of the information requested; and
11                   (3) make the information requested available for inspection by the Non-
12   Party.
13            (c) If the Non-Party fails to object or seek a protective order from this court
14   within 14 days of receiving the notice and accompanying information, the Receiving
15   Party may produce the Non-Party’s confidential information responsive to the
16   discovery request. If the Non-Party timely seeks a protective order, the Receiving
17   Party shall not produce any information in its possession or control that is subject to
18   the confidentiality agreement with the Non-Party before a determination by the court.
19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
20   of seeking protection in this court of its Protected Material.
21   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Protective Order, the Receiving Party must immediately (a) notify in writing the
25   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
26   unauthorized copies of the Protected Material, (c) inform the person or persons to
27   whom unauthorized disclosures were made of all the terms of this Order, and (d)
28   request such person or persons to execute the “Acknowledgment and Agreement to

                                                11
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    Be Bound” that is attached hereto as Exhibit A.
2    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
3    PROTECTED MATERIAL
4           When a Producing Party gives notice to Receiving Parties that certain
5    inadvertently produced material is subject to a claim of privilege or other protection,
6    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
7    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
8    may be established in an e-discovery order that provides for production without prior
9    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
10   parties reach an agreement on the effect of disclosure of a communication or
11   information covered by the attorney-client privilege or work product protection, the
12   parties may incorporate their agreement in the stipulated protective order submitted to
13   the court.
14   12.    MISCELLANEOUS
15          12.1   Right to Further Relief
16          Nothing in this Order abridges the right of any person to seek its modification by
17   the court in the future.
18          12.2. Right to Assert Other Objections
19          The entry of this Protective Order does not imply any Party’s waiver of any right
20   it otherwise would have to object to disclosing or producing any information or item on
21   any ground not addressed in this Protective Order. Similarly, no Party waives any right
22   to object on any ground to use in evidence of any of the material covered by this
23   Protective Order.
24          12.3. Filing Protected Material
25          Without written permission from the Designating Party or a court order secured
26   after appropriate notice to all interested persons, a Party may not file in the public
27   record in this action any Protected Material. A Party that seeks to file under seal any
28   Protected Material must comply with the applicable local rules. Protected Material may

                                                12
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    only be filed under seal pursuant to a court order authorizing the sealing of the specific
2    Protected Material at issue. A sealing order will issue only upon a request establishing
3    that the Protected Material at issue is privileged, protectable as a trade secret, or
4    otherwise entitled to protection under the law. If a Receiving Party's request to file
5    Protected Material under seal is denied by the court, then the Receiving Party may file
6    the information in the public record unless otherwise instructed by the court.
7    13.    FINAL DISPOSITION
8           Within 60 days after the final disposition of this action, as defined in paragraph
9    4, each Receiving Party must return all Protected Material to the Producing Party or
10   destroy such material. As used in this subdivision, “all Protected Material” includes all
11   copies, abstracts, compilations, summaries, and any other format reproducing or
12   capturing any of the Protected Material. Whether the Protected Material is returned or
13   destroyed, the Receiving Party must submit a written certification to the Producing
14   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
15   deadline that (1) identifies (by category, where appropriate) all the Protected Material
16   that was returned or destroyed and (2) affirms that the Receiving Party has not
17   retained any copies, abstracts, compilations, summaries or any other format
18   reproducing or capturing any of the Protected Material. Notwithstanding this provision,
19   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
20   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
21   trial exhibits, expert reports, attorney work product, and consultant and expert work
22   product, even if such materials contain Protected Material. Any such archival copies
23   that contain or constitute Protected Material remain subject to this Protective Order as
24   set forth in Section 4 (DURATION).
25   ///
26   ///
27   ///
28   ///

                                                13
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1    Dated: February 20, 2019   MARGO A. RAISON, COUNTY COUNSEL
2
3                               By: /s/ Robert Rice
                                Robert J. Rice, Deputy
4                               Attorneys for Defendants, County of Kern, Kern
                                County Sheriff’s Office, and Deputies Valladolid,
5                               Brock and Lomas
6
7
8
9
10   Dated: February 20, 2019   LAW OFFICE OF ERIN DARLING
                                LAW OFFICES OF JUSTIN E. STERLING
11
12
13                              By: /s/ Erin Darling
                                      Erin Darling, Esq.
14                                    Justin Edward Sterling, Esq.
                                      Attorneys for Plaintiff,
15
                                      Raul Ronquillo
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                14
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
1                                 [PROPOSED] ORDER
2         Based on the stipulation of the parties, the court ORDERS:
3
          1.    The stipulated protective order is GRANTED.
4
5
6
     IT IS SO ORDERED.
7
       Dated:   February 21, 2019                     /s/ Jennifer L. Thurston
8                                              UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                15
     ______________________________________________________________________
     Stipulation for Protective Order and [Proposed] Order
